Case 2:19-cv-07592-PSG-PLA Document 18 Filed 10/25/19 Page 1 of 3 Page ID #:56



 1   JEEHO H. LIM, Esq. (Bar No. 297365)
     3364 Senasac Ave.
 2   Long Beach, CA 90808
 3   Telephone: (562) 225-6029
     E-mail: jeeho.h.lim@gmail.com
 4
 5   Attorney for Defendants CHANG K. LIM and KYUNG A. LIM

 6   MANNING LAW, APC
 7   JOSEPH R. MANNING, Esq. (Bar No. 223381)
     CRAIG G. COTE, Esq. (Bar No. 132885)
 8   20062 SW Birch St., Suite 200
 9   Newport Beach, CA 92660
     Telephone: (949) 200-8755
10   E-mail: craicc@manninglawoffice.com
11
     Attorneys for Plaintiff
12   CARMEN JOHN PERRI
13
                         UNITED STATES DISTRICT COURT,
14                      CENTRAL DISTRICT OF CALIFORNIA
15
     CARMEN JOHN PERRI, an individual       Case No. 2:19-cv-07592-PSG-PLA
16
17              Plaintiff,                  STIPULATION TO EXTEND
                                            TIME TO RESPOND TO
18        v.                                INITIAL COMPLAINT BY NOT
19                                          MORE THAN 30 DAYS (L.R. 8-3)
     CHANG KYUN LIM and KYUNG AI
20   LIM; and Does 1-10,                    Complaint Served: September 24, 2019
21                                          Current Resp. Date: October 28, 2019
                Defendants.                 New Resp. Date: November 27, 2019
22
23
                                            Trial Date: TBA
24                                          Hon. Phillip S. Gutierrez
25
26
                                                    Case No. 2:19-cv-07592-PSG-PLA
27                             -1-
28          STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
               COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
Case 2:19-cv-07592-PSG-PLA Document 18 Filed 10/25/19 Page 2 of 3 Page ID #:57



 1   STIPULATION AND REQUEST TO EXTEND TIME TO FILE AN ANSWER
                       TO INITIAL COMPLAINT
 2
 3
           Pursuant to Local Rule 8-3 and Fed. R. Civ. P. 6, Plaintiff CARMEN RICHARD
 4
     PERRI, by and through his attorneys of record, and Defendants CHANG KYUN LIM
 5
     and KYUNG AI LIM (“Defendants”), by and thorough their attorney of record, jointly
 6
     stipulate to extend the time for Defendants to file an Answer to the initial complaint
 7
     from October 28, 2019 to November 27, 2019.
 8
 9
           IT IS SO STIPULATED
10
11
12   Dated:    October 25, 2019         CONSUMER LEGAL SERVICES, P.C.
13
14                                      By:   /s/ Jeeho Lim
15                                            JEEHO H. LIM
                                              Attorney for Defendants
16                                            CHANG KYUN LIM and KYUNG AI LIM
17
18
19   Dated:    October 25, 2019         MANNING LAW, APC

20
21                                      By:   /s/ Craig Cote
                                              Craig Cote
22                                            Attorneys for Plaintiff
23                                            CARMEN JOHN PERRI

24
25
26
                                                         Case No. 2:19-cv-07592-PSG-PLA
27                               -2-
28            STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                 COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
Case 2:19-cv-07592-PSG-PLA Document 18 Filed 10/25/19 Page 3 of 3 Page ID #:58



 1
 2                               SIGNATURE ATTESTATION
 3         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that all signatories have
 4   reviewed this document and concur in this documents content, and that all signatories
 5   authorize the filing of this document.
 6                                    By:     /s/ Jeeho Lim
 7
 8
 9                               CERTIFICATE OF SERVICE
10         I, the undersigned, declare that I am over the age of 18 and am not a party to this
11   action. I am employed in the City of Long Beach, CA; my business address is 3364
12   Senasac Ave., Long Beach, CA 90808.
13       On the date below, I served a copy of the foregoing document entitled:
14    STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
      COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
15
16   on the interested parties in said case as follows:
17                                    Served Electronically
18                              Via the Court’s CM/ECF System
19         I declare under penalty of perjury under the laws of the United States of America
20   that the foregoing is true and correct. I declare that I am employed in the office of a
21   member of the Bar of this Court, at whose direction the service was made. This
22   declaration is executed in Long Beach, California on October 25, 2019.
                                          /s/ Jeeho Lim
23                                            Jeeho H. Lim
24
25
26
                                                              Case No. 2:19-cv-07592-PSG-PLA
27                              -3-
28           STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
